DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 5671116 A) in view of Okita (US 20150122776 A1).
With regard to claim 1, Husain discloses a method of processing a substrate, (FIGS. 1-11) comprising:
placing a first substrate (semiconductor wafer, see Col. 4, ll. 28-42) onto a planar upper surface of a substrate carrier (chuck 1) comprising a multi-layered disk (at least insulating layer 13) having upper 
energizing the electrode structure using a voltage source to electrostatically hold the first…substrates in position on the planar upper surface of the substrate carrier; (Col. 7, ll. 39-51: “…the clamping electrode can be supplied a direct current voltage from DC power supply 60 sufficient to clamp the substrate to the chuck and radiofrequency energy from RF power supply 70 sufficient to provide the substrate with an RF bias.”) and 
inserting the substrate carrier having the electrostatically held first…substrates into a process chamber; (Col. 4, ll. 28-42: “The electrostatic chuck according to the invention can be used for transporting, holding and/or temperature control of a semiconductor wafer or gas substrate (i.e., flat panelled display) during processing, for example, in a CVD, PVD or etch reactor..”) and
performing a process on the electrostatically held first…substrates in the process chamber; (Col. 4, ll. 28-42: “The electrostatic chuck according to the invention can be used for transporting, holding and/or temperature control of a semiconductor wafer or gas substrate (i.e., flat panelled display)
wherein the electrode structure is a bipolar electrode structure (Col. 2, ll. 8-21: “wherein the first and second direct current power supplies are at opposite polarities.”) comprising an inner electrode (at least metallization layer 7) having a center portion and a first group of electrostatic chuck elements that comprise finger-like elements extending radially outward from the center portion of the inner electrode (See FIG. 1, showing the radially outward extending fingers) and an outer electrode (at least metallization layer 5 and metallization layer 9a) … having a second group of electrostatic chuck elements that comprise finger-like elements extending radially inward from an outer circumference of the outer electrode; (See at least FIG. 1, showing the fingers of the metallization layer 5 extending radially inward).

Okita teaches an outer electrode (an endless-shaped negative electrode 25b) completely surrounding the inner electrode (endless-shaped positive electrode 25a) in a two-dimensional plane (See FIG. 4, where the outer electrode 25b entirely surrounds the inner electrode 25a in the plane, see also Response to Arguments) and having a second group of electrostatic chuck elements that comprise finger-like elements (finger-like elements of outer electrode 25b) extending radially inward from an outer circumference of the outer electrode; (See FIG. 4, showing the extension of the fingers of the outer electrode 25b) and 
wherein respective ones of the finger-like elements of the second group of electrostatic chuck elements are interposed between adjacent ones of the finger-like elements (finger-like elements of inner electrode of 25a) of the first group of electrostatic chuck elements such that the inner electrode and the outer electrode are interdigitated. (See FIG. 4, where the inner and outer electrode fingers are interdigitated)
It would have been obvious to one of ordinary skill before the effective filing date to modify the electrodes of Husain to have interdigitated electrodes as taught in Okita.
One of ordinary skill would appreciate that the interdigitating electrodes of Okita allows for improvements in electrostatic attraction performance. (See Okita Paragraph [0017]) 

However, while Husain in view of Okita does not explicitly teach holding a second substrate, it should be noted that this limitation is a duplication of parts, where the court held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See at least in re Harza and MPEP 2144.04 VI. B)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the device of Husain in view of Okita to have multiple substrates being held by the device. (See Response to Arguments)

With regards to claims 2-5, Husain in view of Okita teach the subject matter of claim 1.  However, Husain in view of Okita do not explicitly teach specific size restrictions as recited in claims 2-5.
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv)
In the instant case, a review of the specification does not reveal any particular criticality to the claimed sizes. Looking to Paragraphs [0020]-[0022] of the Specification, a nominal size appears to merely be tied to an arbitrary size used for generic manufacturing equipment compatibility, and the “standard wafer size” can be anywhere from “six inches, four inches, three inches, or two inches in diameter,” while “[o]ther nominal wafer dimensions may in the future be accepted as standard…”

With regards to claim 6, Husain in view of Okita teach the subject matter of claim 1.  
Husain further teaches wherein each of the first and second placed substrates are comprised of sapphire. (Col. 5, ll. 32-50: “…a top dielectric layer such as doped alumina, pure alumina, single crystal sapphire, etc.”)

With regards to claim 7, Husain in view of Okita teach the subject matter of claim 1.  
Husain further teaches wherein the first and second groups of electrostatic chuck elements are energized by the voltage source during the energizing. (Col. 5, ll. 50-67: “…a metallization layer 5 for distributing power to one of the clamping electrodes, an insulating layer 6, a metallization layer 7 for distributing power to the other clamping electrode…”)


With regards to claim 9, Husain in view of Okita teach the subject matter of claim 1.  
However, Husain in view of Okita does not explicitly teach placing a third substrate, wherein the third substrate has a different nominal diameter than the first and second substrates. 
However, while Husain in view of Okita does not explicitly teach holding a third substrate, it should be noted that this limitation is a duplication of parts, where the court held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See at least in re Harza and MPEP 2144.04 VI. B)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the device of Husain in view of Okita to have multiple substrates being held by the device. (See Response to Arguments)
It should also be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having See MPEP 2144.04 IV. A and In re Gardnerv)
In the instant case, a review of the specification does not reveal any particular criticality to the claimed sizes. Looking to Paragraphs [0020]-[0022] of the Specification, a nominal size appears to merely be tied to an arbitrary size used for generic manufacturing equipment compatibility, and the “standard wafer size” can be anywhere from “six inches, four inches, three inches, or two inches in diameter,” while “[o]ther nominal wafer dimensions may in the future be accepted as standard…”

With regards to claim 10, Husain in view of Okita teach the subject matter of claim 1.  
Husain further teaches wherein each of the first, second, and third substrates are placed over at least one electrostatic chuck element from each group. (See at least FIG. 1, showing the placement of the substrate, where the second and third substrates would similarly be placed) 
However, while Husain in view of Okita does not explicitly teach holding a third substrate, it should be noted that this limitation is a duplication of parts, where the court held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See at least in re Harza and MPEP 2144.04 VI. B)

With regards to claim 11, Husain in view of Okita teach the subject matter of claim 1.  
Husain further teaches wherein the upper and lower layers comprise aluminum nitride. (Col. 5, ll. 33-50: “The ceramic chuck can be supported on a heat sink base.  For instance, the base can be a non-magnetic material such as aluminum oxide, stainless steel, molybdenum, aluminum nitride, etc.” Col. 7, ll. 52-65: “The top layer 22 can comprise a suitable insulating material such as aluminum oxide or aluminum nitride.”)

With regards to claim 12, Husain in view of Okita teach the subject matter of claim 1.  
Husain further teaches wherein the multi-layered disk further defines a planar lower surface, and wherein a thickness of the multi-layered disk measured between the upper and lower surfaces is from about 0.70 mm to about 2.20 mm. (Col;. 7, ll. 52-Col. 8, ll. 25 describe thicknesses of the individual layers.  Adding up all of the layers shown in FIG. 1 given the dimensions of these lines adds up to about 2mm, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

With regards to claim 13, Husain in view of Okita teach the subject matter of claim 1.  
Husain further teaches comprising dimensioning and arranging each of the first and second groups of electrostatic chuck elements such that at least one electrostatic chuck element of each group underlies a substrate placed on the upper surface. (See at least FIG. 1)

With regards to claim 14, Husain in view of Okita teach the subject matter of claim 1.  
Husain further teaches wherein the substantially planar upper surface defined by the multi-layered disk is a polished surface. (Col. 3, ll. 52 – Col. 4, ll. 6: “A top insulating layer of electrically insulating ceramic material can be provided over the clamping electrode and an exposed surface of the top insulating layer can be ground and/or polished to provide a predetermined distance…”)

With regard to claim 15, Husain discloses a method of processing a substrate, (FIGS. 1-11) comprising:

energizing the electrode structure using a voltage source (Col. 7, ll. 39-51: “…the clamping electrode can be supplied a direct current voltage from DC power supply 60 sufficient to clamp the substrate to the chuck and radiofrequency energy from RF power supply 70 sufficient to provide the substrate with an RF bias. “) to exert an electrostatic holding force upon the first…substrates to electrostatically hold the first…substrates in position on the planar upper surface of the substrate carrier; (Col. 7, ll. 39-51: “…the clamping electrode can be supplied a direct current voltage from DC power supply 60 sufficient to clamp the substrate to the chuck and radiofrequency energy from RF power supply 70 sufficient to provide the substrate with an RF bias.”) and 
inserting the substrate carrier having the electrostatically held first…substrates into a process chamber; (Col. 4, ll. 28-42: “The electrostatic chuck according to the invention can be used for transporting, holding and/or temperature control of a semiconductor wafer or gas substrate (i.e., flat panelled display) during processing, for example, in a CVD, PVD or etch reactor..”)
wherein the electrode structure is a bipolar electrode structure (Col. 2, ll. 8-21: “wherein the first and second direct current power supplies are at opposite polarities.”) comprising an inner electrode 
However, Husain does not explicitly teach an outer electrode completely surrounding the inner electrode in a two-dimensional plane and having a second group of electrostatic chuck elements that comprise finger-like elements extending radially inward from an outer circumference of the outer electrode; and wherein respective ones of the finger-like elements of the second group of electrostatic chuck elements are interposed between adjacent ones of the finger-like elements of the first group of electrostatic chuck elements such that the inner electrode and the outer electrode are interdigitated.
Okita teaches an outer electrode (an endless-shaped negative electrode 25b) completely surrounding the inner electrode (endless-shaped positive electrode 25a) in a two-dimensional plane (See FIG. 4, where the outer electrode 25b entirely surrounds the inner electrode 25a in the plane, see also Response to Arguments) and having a second group of electrostatic chuck elements that comprise finger-like elements (finger-like elements of outer electrode 25b) extending radially inward from an outer circumference of the outer electrode; (See FIG. 4, showing the extension of the fingers of the outer electrode 25b) and 
wherein respective ones of the finger-like elements of the second group of electrostatic chuck elements are interposed between adjacent ones of the finger-like elements (finger-like elements of inner electrode of 25a) of the first group of electrostatic chuck elements such that the inner electrode 
It would have been obvious to one of ordinary skill before the effective filing date to modify the electrodes of Husain to have interdigitated electrodes as taught in Okita.
One of ordinary skill would appreciate that the interdigitating electrodes of Okita allows for improvements in electrostatic attraction performance. (See Okita Paragraph [0017]) 
Additionally, Husain in view of Okita does not explicitly teach placing a second substrate onto the planar upper surface of the substrate carrier, and performing processes with a second substrate in general.
However, while Husain in view of Okita does not explicitly teach holding a second substrate, it should be noted that this limitation is a duplication of parts, where the court held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See at least in re Harza and MPEP 2144.04 VI. B)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the device of Husain in view of Okita to have multiple substrates being held by the device. (See Response to Arguments)

With regards to claims 16-17, Husain in view of Okita teach the subject matter of claim 15. 
However, Husain in view of Okita do not explicitly teach specific size restrictions as recited in claims 16-17.
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed See MPEP 2144.04 IV. A and In re Gardnerv)
In the instant case, a review of the specification does not reveal any particular criticality to the claimed sizes. Looking to Paragraphs [0020]-[0022] of the Specification, a nominal size appears to merely be tied to an arbitrary size used for generic manufacturing equipment compatibility, and the “standard wafer size” can be anywhere from “six inches, four inches, three inches, or two inches in diameter,” while “[o]ther nominal wafer dimensions may in the future be accepted as standard…”

With regards to claim 19, Husain in view of Okita teach the subject matter of claim 18. 
However, Husain in view of Okita do not explicitly teach specific size restrictions as recited in claim 19, specifically the limitations involving nominal dimensions of the device.
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv)
In the instant case, a review of the specification does not reveal any particular criticality to the claimed sizes. Looking to Paragraphs [0020]-[0022] of the Specification, a nominal size appears to merely be tied to an arbitrary size used for generic manufacturing equipment compatibility, and the “standard wafer size” can be anywhere from “six inches, four inches, three inches, or two inches in diameter,” while “[o]ther nominal wafer dimensions may in the future be accepted as standard…”
Additionally, while Husain in view of Okita does not explicitly teach holding a third substrate, it should be noted that this limitation is a duplication of parts, where the court held that “mere See at least in re Harza and MPEP 2144.04 VI. B)

With regards to claim 21, Husain in view of Okita teach the subject matter of claim 1.  
Okita further teaches wherein the center portion of the inner electrode forms a center portion of the electrode structure (center portion defined by at least the attraction electrode 24 and the inner ring of electrode 25a) and the finger-like elements of the second group of electrostatic chuck elements of the outer electrode extend radially inward from an outer circumference of the outer electrode until the finger-like elements make contact with the center portion of the inner electrode. #1037127_1FILED VIA EFS-WEB, NOVEMBER 04, 2020RESPONSE TO OFFICE ACTION Serial No. 15/827,845 Page 6 of 13(See FIG. 4, where the finger-like elements of the outer electrode 25b extend radially inward and make capacitive contact with the center portion, which is consistent with the Specification (See gaps 130 in FIG. 2B))

With regards to claim 22, Husain in view of Okita teach the subject matter of claim 15.  
Okita further teaches wherein the center portion of the inner electrode forms a center portion of the electrode structure (center portion defined by at least the attraction electrode 24 and the inner ring of electrode 25a) and the finger-like elements of the second group of electrostatic chuck elements of the outer electrode extend radially inward from an outer circumference of the outer electrode until the finger-like elements make contact with the center portion of the inner electrode. (See FIG. 4, where the finger-like elements of the outer electrode 25b extend radially inward and make capacitive contact with the center portion, which is consistent with the Specification (See gaps 130 in FIG. 2B))

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 5671116 A) in view of Okita (US 20150122776 A1), as applied to claim 15, and further in view of Weiland et al. (US 20080237819 A1, hereinafter Weiland).
With regards to claim 20, Husain in view of Okita teach the subject matter of claim 15.  

Weiland teaches (Paragraphs [0006]-[0009]: “Even the vertical integration of chips or respectively wafers to be stacked, which are still being developed with the aim of producing vertical electrical connections as direct through-contacting through thinned silicon substrates, requires ultrathin wafers or ultrathin chips…These applications are not restricted to silicon…Ultrathin wafers in the sense of this invention are wafers made of monocrystalline, polycrystalline or amorphous semiconductor material…This carrier technology can be applied also to insulating materials, such as ultrathin glass panes, quartz, sapphire and the like.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the substrate of Husain in view of Okita to have the material in the substrate as taught in Weiland, as the references are in the same field of endeavor.
One of ordinary skill would appreciate that substituting a semiconductor substrate for a sapphire substrate is substituting one well-known wafer for another to produce predictable results.

Response to Arguments
Applicant’s arguments filed 11/04/2020 have been considered but are not persuasive.  
Applicant essentially argues that 1) Husain in view of Okita do not explicitly teach the first and second substrates being placed on the chuck and 2) Husain in view of Okita does not explicitly teach electrostatically charging the first and second substrates to hold during moving and processing for claims 1 and 15.
With regards to 2), in light of the amendment to claims 1 and 15, the substrate being referenced is the substrate described is the semiconductor wafer described in Col. 4, ll. 28-42.  Thus, Husain discloses putting the wafer on the chuck and electrostatically charging the wafer during movement and processing. Furthermore, with regards to 1), the second and third substrates are interpreted as a duplication of parts, as the second and third substrates are substrates being processed in the same way as the first substrate of Husain, and would not produce new and unexpected results.
Therefore, the combination of Husain in view of Okita teaches all of the limitations of claims 1 and 15, and thus claims 1 and 15 are properly rejected under 35 USC 103.and claims 2-14 and 16-20 are rejected for at least their dependencies and the reasons listed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.